Citation Nr: 0029847	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1982.


This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 letter determination of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a bilateral knee disability. 


REMAND

The veteran continues to maintain that she has a current 
bilateral knee disability, related to suspected stress 
fractures during active duty.  In addition, she asserts that 
she should be provided a VA examination.  Accordingly, a 
favorable determination is requested.

As a preliminary matter, the Board notes that, as reflected 
on page three, first paragraph of the May 1999 statement of 
the case (SOC), the RO considered the veteran's new and 
material evidence claim under a standard which has since been 
overruled by the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
While only the provisions of 38 C.F.R. § 3.156 were 
subsequently discussed in the Reasons and Bases section of 
the SOC (see page 4 of the May 1999 SOC), this does not 
correct the error in the cited law contained therein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, this case 
is inappropriate for Board review.

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist to determine the nature and 
extent of the veteran's bilateral knee 
disability.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should specifically address 
whether it is at least as likely as not 
that any current knee diagnosis and 
findings are related to the findings 
noted in the veteran's service medical 
records, including suspected stress 
fractures.  A complete rationale for all 
opinions expressed should be given.

2.  Then, in light of the additional 
evidence obtained, the RO should 
readjudicate the veteran's attempt to 
reopen her claim for service connection 
for a bilateral knee disability, in light 
of the standard for new and material 
claims set forth in Elkins, 12 Vet. App. 
at 209, and Winters, 12 Vet. App. at 203.

3.  If the benefit sought is not granted, 
where a timely notice of disagreement is 
of record, the veteran and her 
representative should be furnished a 
supplemental statement of the case, 
providing her the standard for new and 
material claims set forth in Elkins, 12 
Vet. App. at 209, and Winters, 12 Vet. 
App. at 203, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 

and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant until she 
is notified.



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).




